JUDGMENT

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00176-CR

                             RUSSELL POPE, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

Appeal from the County Criminal Court at Law Number 3 of Harris County. (Tr. Ct. No.
                                    1967710).

      The Court today considered a motion to dismiss the appeal filed by the appellant,
Russell Pope. No decision has yet been handed down in the case. The Court grants the
motion. Accordingly, the Court dismisses the appeal.

      The Court orders that this decision be certified below for observance.

Judgment rendered September 24, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Bland and Huddle.